Citation Nr: 1805544	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-30 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from September 1968 to May 1970, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  


FINDING OF FACT

On January 22, 2018, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Newark, New Jersey, that the Veteran died in December 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.§ 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


